Trumbull App. No. 95-T-5180. This cause is pending before the court on the certification of conflict by the Court of Appeals for Trumbull County. Upon consideration of appellant’s motion to file an additional authority,
IT IS ORDERED by the court that the motion to file an additional authority be, and hereby is, *1422granted.
IT IS FURTHER ORDERED by the court that appellant shall file the citation to the additional authority within five days of the date of this entry.
Douglas and Cook, JJ., dissent.